DETAILED ACTION
Claims status
In response to the application filed on 10/08/2021, claims 14-24 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 14, 17, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Sophia Antipolis”: CATT: "Solution of key issue 4: Session deactivation procedure", 3GPP DRAFT; S2-161705, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE. [Note: The Non-Patent Literature Citation can be found in the IDS submitted on 10/08/2021], in view of Hsu et al (US 2011/0243106 A1).
Regarding claim 14; Antipolis discloses a Session Management Function (SMF) node (See Figs. 1 and 6.4. x 2-1: SM Function node), in a mobile communication system including the SMF node and a User Plane Function (UPF) node, the SMF node (See Figs. 1 and 6.4x2-1) comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 
See the Figs. 1 and 6.4. x 2-1 shown in below: Triggering activated PDU session at steps 0-1.) with a User Equipment (UE) (See Figs. 1 and 6.4. x 2-1: This trigger can be from UE, the user Data, MM function or AN function.);
transmit a message including an inactivity timer to deactivate the PDU session (See Figs. 1 and 6.4. x 2-1: see steps 1-5, the SM Function node to transmit a RRC Release message of PDU session for deactivating to the UPF node because the UE data triggers the PDU session since the subscription data is changed), to the User Plane Function (UPF) node (See Figs. 1 and 6.4. x 2-1: to User Plane Function Node, and both SMF and UPF are belonged to a same network; See pages 2-3); and 
receive, from the UPF node (See Fig. 1-2: Triggering PDU session Deactivation]), information for initiating session deactivation for the PDU session (See Fig. 1-2: the SM Function informs and receives User Plane Release from UPF node) based on the inactivity timer in the UPF (Antipolis: See Fig. 6.4x2-1; the UE for initiating the PDU session deactivation, and the SM function informs the user plane function (UPF) to release resource of PDU session at step 5.; See page 3 of the cited document).
[Office’s Note: The figure of Antipolis is provided below to clearly demonstrate the function nodes of UE, SMF and UPF for performing PUD Session procedure.]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: PDU session deactivation procedure

Even though, Antipolis discloses the method of transmitting the messing for deactivating the PDU session, and informing to the UPF for the PDU release session, Antipolis doesn’t explicitly discuss the method wherein deactivating based on the inactivity timer.
However, Hsu further discloses the message using an inactivity timer (See Fig. 7: see steps 703-711, using a deactivation timer for deactivating of cell connection; ¶. [0044]), and configuring the deactivation timer (See Fig. 6B: the deactivation timer could be configured with the SCell; ¶. [0043]).
[Examiner’s note: A timer is a type of system or apparatus that could be easily and obviously installed in the any type of device for setting a time for a deactivating process. Hsu’s deactivation timer could be apparently installed in Antipolis’s UPF node. Thus, Hus’s the method of using the deactivation timer still meets the amended claim limitations.]
Hsu to have incorporated in the system of Antipolis, so that it would provide to improve the efficiency of carrier management in a carrier aggregation based mobile system. Hsu: ¶. [0046].


Regarding claim 17; Antipolis discloses a User Plane Function (UPF) node in a mobile communication system including the SMF node and a User Plane Function (UPF) node, the SMF node (See Figs. 1 and 6.4x2-1) comprising; a memory storing instructions: and at least one processor configured to process the instructions to: 
receive a message including an inactivity timer to deactivate a Protocol Data Unit (PDU) session between a User Equipment (UE) and a Session Management Function (SMF) node inside the core network, from the SMF node See the Figs. 1 and 6.4. x 2-1 shown in below: Triggering activated PDU session at steps 0-1.) and (See Figs. 1 and 6.4. x 2-1: This trigger can be from UE, the user Data, MM function or AN function.);
detect inactivity of user data transfer for the PDU session, for a period (See Figs. 1 and 6.4. x 2-1: see steps 1-5, the SM Function node to transmit a RRC Release message of PDU session for deactivating to the UPF node because the UE data triggers the PDU session since the subscription data is changed) based on the inactivity timer in the UPF (Antipolis: See Fig. 6.4x2-1; the UE for initiating the PDU session deactivation, and the SM function informs the user plane function (UPF) to release resource of PDU session at step 5.; See page 3 of the cited document); and 
transmit, to the SMF node, information for initiating, by the SMF node, session deactivation for the PDU session (See Fig. 1-2: Triggering PDU session Deactivation]) and (See Fig. 1-2: the SM Function informs and receives User Plane Release from UPF node).
[Office’s Note: The figure of Antipolis is provided below to clearly demonstrate the function nodes of UE, SMF and UPF for performing PUD Session procedure.]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: PDU session deactivation procedure

Even though, Antipolis discloses the method of transmitting the messing for deactivating the PDU session, and informing to the UPF for the PDU release session, Antipolis doesn’t explicitly discuss the method wherein deactivating based on the inactivity timer.
However, Hsu further discloses the message using an inactivity timer (See Fig. 7: see steps 703-711, using a deactivation timer for deactivating of cell connection; ¶. [0044]), and configuring the deactivation timer (See Fig. 6B: the deactivation timer could be configured with the SCell; ¶. [0043]).
[Examiner’s note: A timer is a type of system or apparatus that could be easily and obviously installed in the any type of device for setting a time for a deactivating process. Hsu’s deactivation timer could be apparently installed in Antipolis’s UPF node. Thus, Hus’s the method of using the deactivation timer still meets the amended claim limitations.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using an inactivity time as taught by Hsu to have incorporated in the system of Antipolis, so that it would provide to improve the efficiency of carrier management in a carrier aggregation based mobile system. Hsu: ¶. [0046].

Regarding claim 19; Antipolis discloses a mobile communication system comprising: 
a Session Management Function (SMF) node configured to: 
establish a Protocol Data Unit (PDU) session (See the Figs. 1 and 6.4. x 2-1 shown in below: Triggering activated PDU session at steps 0-1.) with a User Equipment (UE) (See Figs. 1 and 6.4. x 2-1: This trigger can be from UE, the user Data, MM function or AN function.);
transmit a message including an inactivity timer to deactivate the PDU session (See Figs. 1 and 6.4. x 2-1: see steps 1-5, the SM Function node to transmit a RRC Release message of PDU session for deactivating to the UPF node because the UE data triggers the PDU session since the subscription data is changed), to a User Plane Function (UPF) node (See Figs. 1 and 6.4. x 2-1: to User Plane Function Node), and 
receive, from the UPF node (See Fig. 1-2: Triggering PDU session Deactivation]), information for initiating session deactivation for the PDU session (See Fig. 1-2: the SM Function informs and receives User Plane Release from UPF node) based on the inactivity timer in the UPF (Antipolis: See Fig. 6.4x2-1; the UE for initiating the PDU session deactivation, and the SM function informs the user plane function (UPF) to release resource of PDU session at step 5.; See page 3 of the cited document);
wherein the UPF node is configured to: 
See the Figs. 1 and 6.4. x 2-1 shown in below: Triggering activated PDU session at steps 0-1.) and (See Figs. 1 and 6.4. x 2-1: This trigger can be from UE, the user Data, MM function or AN function.);
detect inactivity of user data transfer for the PDU session, for a period (See Figs. 1 and 6.4. x 2-1: see steps 1-5, the SM Function node to transmit a RRC Release message of PDU session for deactivating to the UPF node because the UE data triggers the PDU session since the subscription data is changed based on the inactivity timer in the UPF (Antipolis: See Fig. 6.4x2-1; the UE for initiating the PDU session deactivation, and the SM function informs the user plane function (UPF) to release resource of PDU session at step 5.; See page 3 of the cited document); and 
transmit, to the SMF node, information for initiating, by the SMF node, session deactivation for the PDU session (See Fig. 1-2: Triggering PDU session Deactivation]) and (See Fig. 1-2: the SM Function informs and receives User Plane Release from UPF node).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: PDU session deactivation procedure

Even though, Antipolis discloses the method of transmitting the messing for deactivating the PDU session, and informing to the UPF for the PDU release session, Antipolis doesn’t explicitly discuss the method wherein deactivating based on the inactivity timer.
However, Hsu further discloses the message using an inactivity timer (See Fig. 7: see steps 703-711, using a deactivation timer for deactivating of cell connection; ¶. [0044]), and configuring the deactivation timer (See Fig. 6B: the deactivation timer could be configured with the SCell; ¶. [0043]).
[Examiner’s note: A timer is a type of system or apparatus that could be easily and obviously installed in the any type of device for setting a time for a deactivating process. Hsu’s deactivation timer could be apparently installed in Antipolis’s UPF node. Thus, Hus’s the method of using the deactivation timer still meets the amended claim limitations.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using an inactivity time as taught by Hsu to have incorporated in the system of Antipolis, so that it would provide to improve the efficiency of carrier management in a carrier aggregation based mobile system. Hsu: ¶. [0046].


Regarding claim 20; Antipolis discloses a method of a session management node in a mobile communication system including the SMF node and a User Plane Function (UPF) node, the SMF node (See Figs. 1 and 6.4x2-1), the method comprising: 
establishing a Protocol Data Unit (PDU) session (See the Figs. 1 and 6.4. x 2-1 shown in below: Triggering activated PDU session at steps 0-1.) with a User Equipment (UE) (See Figs. 1 and 6.4. x 2-1: This trigger can be from UE, the user Data, MM function or AN function.);
transmitting a message including an inactivity timer to deactivate the PDU session (See Figs. 1 and 6.4. x 2-1: see steps 1-5, the SM Function node to transmit a RRC Release message of PDU session for deactivating to the UPF node because the UE data triggers the PDU session since the subscription data is changed), to a User Plane Function (UPF) node inside the core network (See Figs. 1 and 6.4. x 2-1: to User Plane Function Node), and 
receiving, from the UPF node (See Fig. 1-2: Triggering PDU session Deactivation]), information for initiating session deactivation for the PDU session (See Fig. 1-2: the SM Function informs and receives User Plane Release from UPF node) based on the inactivity timer in the UPF (Antipolis: See Fig. 6.4x2-1; the UE for initiating the PDU session deactivation, and the SM function informs the user plane function (UPF) to release resource of PDU session at step 5.; See page 3 of the cited document).
Even though, Antipolis discloses the method of transmitting the messing for deactivating the PDUS session, Antipolis doesn’t explicitly discuss the message using an inactivity timer.
However, Hsu further discloses the message using an inactivity timer (See Fig. 7: see steps 703-711, using a deactivation timer for deactivating of cell connection; ¶. [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using an inactivity time as taught by Hsu to have incorporated in the system of Antipolis, so that it would provide to improve the efficiency of carrier management in a carrier aggregation based mobile system. Hsu: ¶. [0046].

Regarding claim 23; Antipolis discloses a method of a User Equipment (UE) inactivity detecting in a mobile communication system including the SMF node and a User Plane Function (UPF) node, the SMF node (See Figs. 1 and 6.4x2-1), the method comprising: 
receiving a message including an inactivity timer to deactivate a Protocol Data Unit (PDU) session between a User Equipment (UE) and a Session Management Function (SMF) node inside the core network, from the SMF node See the Figs. 1 and 6.4. x 2-1 shown in below: Triggering activated PDU session at steps 0-1.) and (See Figs. 1 and 6.4. x 2-1: This trigger can be from UE, the user Data, MM function or AN function.);
detecting inactivity of user data transfer for the PDU session, for a period (See Figs. 1 and 6.4. x 2-1: see steps 1-5, the SM Function node to transmit a RRC Release message of PDU session for deactivating to the UPF node because the UE data triggers the PDU session since the subscription data is changed) based on the inactivity timer in the UPF (Antipolis: See Fig. 6.4x2-1; the UE for initiating the PDU session deactivation, and the SM function informs the user plane function (UPF) to release resource of PDU session at step 5.; See page 3 of the cited document).
transmitting, to the SMF node, information for initiating, by the SMF node, session deactivation for the PDU session (See Fig. 1-2: Triggering PDU session Deactivation]) and (See Fig. 1-2: the SM Function informs and receives User Plane Release from UPF node).
Even though, Antipolis discloses the method of transmitting the messing for deactivating the PDU session, and informing to the UPF for the PDU release session, Antipolis doesn’t explicitly discuss the method wherein deactivating based on the inactivity timer.
However, Hsu further discloses the message using an inactivity timer (See Fig. 7: see steps 703-711, using a deactivation timer for deactivating of cell connection; ¶. [0044]), and configuring the deactivation timer (See Fig. 6B: the deactivation timer could be configured with the SCell; ¶. [0043]).
[Examiner’s note: A timer is a type of system or apparatus that could be easily and obviously installed in the any type of device for setting a time for a deactivating process. Hsu’s deactivation timer could be apparently installed in Antipolis’s UPF node. Thus, Hus’s the method of using the deactivation timer still meets the amended claim limitations.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using an inactivity time as taught by Hsu to have incorporated in the system of Antipolis, so that it would provide to improve the efficiency of carrier management in a carrier aggregation based mobile system. Hsu: ¶. [0046].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

Claims 15-16, 18, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over “Sophia Antipolis”: CATT: "Solution of key issue 4: Session deactivation procedure" in view of Khetawat et al. (US 2009/0264095 A1).
Regarding claim 15; Antipolis discloses the method of establishing a PDU session and deactivating for the PDU session based on the inactivity timer. Antipolis doesn’t explicitly teaches the method to process the instructions to receive, from a Data Management node, a message including session parameters.
Khetawat discloses the SMF node wherein the at least one processor is configured to process the instructions to receive, from a Data Management node (See Fig. 6: the HNB or HNB-GW for performing various call management, mobility management, and etc.; ¶. [0170]), a message including session parameters (See Fig. 17: management radio parameters; ¶. [0225 and 0228]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide process the instructions to receive, from a Data Management node, a message including session parameters as taught by Khetawat to have incorporated in the system of Antipolis, so that it would provide advantage of the new services or improved services of the upgraded network. Khetawat: ¶. [0005].

Regarding claim 16; Antipolis in view of Khetawat discloses the SMF node wherein the at least one processor is configured to process the instructions to receive the information upon expiration of the inactivity time (See Fig. 43: When the HNB data forwarding timer has expired, the HNB 4305 confirms (step 19) UE-specific resource release using the RUA encapsulated RANAP Iu Release Complete message to the HNB-GW 4315. ¶. [0409]).

Regarding claim 18; Antipolis in view of Khetawat discloses the UPF node wherein the at least one processor is configured to process the instructions to detect inactivity of the user data transfer for the PDU session for the period upon expiration of the inactivity timer (See Fig. 43: When the HNB data forwarding timer has expired, the HNB 4305 confirms (step 19) UE-specific resource release using the RUA encapsulated RANAP Iu Release Complete message to the HNB-GW 4315. ¶. [0409]).

Antipolis in view of Khetawat discloses the session management method further comprising receiving, from a Data Management node (See Fig. 6: the HNB or HNB-GW for performing various call management, mobility management, and etc.; ¶. [0170]), a message including session parameters (See Fig. 17: management radio parameters; ¶. [0225 and 0228]).

Regarding claim 22; Antipolis in view of Khetawat discloses the session management method wherein the receiving of the information is performed upon expiration of the inactivity timer (See Fig. 43: When the HNB data forwarding timer has expired, the HNB 4305 confirms (step 19) UE-specific resource release using the RUA encapsulated RANAP Iu Release Complete message to the HNB-GW 4315. ¶. [0409]).

Regarding claim 24; Antipolis in view of Khetawat discloses the UE inactivity detecting method wherein the detecting inactivity of the user data transfer for the PDU session for the period is performed upon expiration of the inactivity timer (See Fig. 43: When the HNB data forwarding timer has expired, the HNB 4305 confirms (step 19) UE-specific resource release using the RUA encapsulated RANAP Iu Release Complete message to the HNB-GW 4315. ¶. [0409]).


Response to Arguments
In response to the amendment as filed on 10/08/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but they are not persuasive.
Arguments:
Applicant argued that the cited prior arts fail to teach the amended limitations wherein “based on the inactivity timer in the UPF”.
Response:
Examiner respectfully disagree because the cited prior art, i.e., Antipolis” clearly teaches the method of releasing the related radio resource, i.e., reference point, of the PDU session and deleting the information in the UE. Applying under the BRI, it’d be reasonable to analyze that the type of reference point is a type of radio resource of the communicating session between the UE and Access Node. See Antipolis’s page 3 and figures. Antipolis further discloses the method of deactivating of the PDU session and deleting the IP address of the PDU session from the UE context. Hsu further discloses the message using an inactivity timer and configuring the deactivation timer. See Fig. 6B: the deactivation timer could be configured with the SCell; ¶. [0043]. 
Those of ordinary skilled in the art would have analyzed that a timer is a type of system or device that could be easily and obviously installed in the any type of device for setting a time for deactivating process. Hsu’s deactivation timer could also be implemented in Antipolis’s UPF node for a deactivation procedure. Thus, Hus’s the method of using the deactivation timer still meets the amended claim limitations.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416